Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1-8 and 10-21 have been examined in this application.
The filling date of this application number recited above is October 04, 2018. No priority has been claimed in the Application Data Sheet, therefore the examination will be undertaken in the filing date as the priority date.
The information disclosure statements (IDS) submitted on 06 July 2020; 08 July 2020; 17 July 2020; 28 August 2020; 16 September 2020; 01 October 2020; 06 October 2020; 28 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin et al. (U.S. 2005/0035193), in view NCR Corporation (“NCR SelfServ 80 Series ATM Family - A new era for ATMs”, 18-October-2017, https://www.youtube.com/watch?v=7MlCCIn9RO0), in view of Emirates NBD ("How to deposit Cheque into CDMs", 30-August-2016, https://www.youtube.com/watch?v=c4rhspQBKas), and in view of SewGenius ("How to do a check deposit on a Suntrust Bank ATM", August 27, 2017, https://www.youtube.com/watch?v=puxovvQkfYk), in further view of NCR Corporation ("NCR Scalable Deposit Module (SDM) Banking Software Video", May 20, 2011, https://www.youtube.com/watch?v=qQWKk3Rd-K8), hereinafter NCR-2, and in further Clarydan Clara ("NCR ATM - SCPM CHECK DEPOSIT", November 20, 2013, https://www.youtube.com/watch?v=lvGB99NFbI8).

As per Claims 1, 12, 20, and 21, Gustin discloses an automated teller device comprising: a display screen; a communication module for communication with a server; an optical scanner configured to process physical input, the physical input including a first type of input and a second type of input; a processor coupled to the display screen, the optical scanner and to the communication module; and a memory coupled to the processor, the memory having machine-executable instructions stored thereon, the instructions, when executed by the processor ([0127] discloses an ATM composed with a display screen, microcomputer, hard disk drive, random access memory, microprocessor, ISA bus, PCI bus, etc. and [0145] discloses an optical character recognition (OCR) scanner to scan the check and [0180] discloses scanning cash), causing the automated teller device to, during a session:
display, on the display screen, a physical input type selection interface providing a plurality of selectable options for providing different types of physical input to the automated teller device, the physical input being used to update data associated with an account managed by the server (Figure 13A displays an interface for deposit with selectable options for 1. Cash 2. Check or 3. Money Order);
directly in response to selection of an option to provide both a first type and a second type of input, display, on the display screen, a first physical input request interface requesting the first type of input (Figure 13B displays an interface for deposit when the user has selected to deposit a check);
Figure 13 blocks 384 and 386 and the service options screen is displayed again, wherein the user may select a second type of input, such as cash, which would display an interface shown as Figure 13G);
process, using the optical scanner, the first type of input to determine a first data value, and the second type of input to determine a second data value ([0145 lines 1-2 and lines 13-15] "A scanner slot 54 is located above the user display 20, as shown in FIGS. 1 and 6 … As shown in this flow chart, an optical character recognition (OCR) scanner scans the document");
display, on the display screen, a physical input processing interface providing output indicating processing of the first and second types of input ([0156 lines 1-3] "During the deposit transaction, the screen display 20 will show a confirming message, such as shown in FIG. 13D");
directly in response to [completion of the processing], display, on the display screen, a data value confirmation interface indicating the determined first and second data values, the data value confirmation interface providing an option to confirm the first and second data values (See Figure 13B displaying the amount of check and Figure 13I displaying the amount of cash with the option to "continue");
directly in response to selection of the option to complete the physical input, transmit a first signal to the server, via the communication module, the first signal including the first and second data values ([0148 lines 24-28] "Referring now to FIG. 14 in a step 470, the strings representing the signature verification as well as the amount on the document are forwarded to the bank network by the modem 29 for confirmation for payout");
display, on the display screen, a data update processing interface providing output indicating further processing of the first and second types of input ([0156 lines 1-4] "During the deposit transaction, the screen display 20 will show a confirming message, such as shown in FIG. 13D, in the form of a bar that progresses from left to right in window 69 being viewed by the user"); and
directly in response to receipt of a second signal from the server, via the communication module, indicating that the account has been updated with the first and second data values, display, on the display screen, an acknowledgement interface indicating the account has been updated, the acknowledgement interface further providing an option to end the session and an option to continue the session (See Figure 13E and Figure 13K displaying the deposit amount into the account, wherein from Figure 13 block 384 the user is prompted to end or continue the session as shown in Figure 15A and Figure 15B).

Gustin may not explicitly disclose, but NCR Corporation discloses the following:
directly in response to selection of an option to provide both a first type and a second type of input, display, on the display screen, a first physical input request interface requesting the first type of input ([0:46] discloses the selection of "Mixed Media" to provide both a first type and a second type of input); and
directly in response to selection of the option to confirm the first and second data values, display, on the display screen, a summary interface providing indications of any restrictions associated with the account, and also providing an option to complete the physical input ([0:47] discloses summary with indications of "invalid cheques" and also the option to complete by touching the "confirm" button).
	
    PNG
    media_image1.png
    1036
    1290
    media_image1.png
    Greyscale

	
    PNG
    media_image2.png
    1079
    1363
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the selectable option of “Mixed Media” as taught by NCR Corporation in the system of Gustin, wherein Gustin discloses separate method of “cash deposit” and “check deposit”. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Gustin may not explicitly disclose, but Emirates NBD discloses the following:
directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session, the record preview interface further providing an option to generate output of the record ([1:32] displays an interface on an ATM after the user has finished the transaction, the option to "Print Receipt", and the interface displays a preview of the record of the session).

    PNG
    media_image3.png
    1030
    1294
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an option to print the receipt as in Emirates NBD in the system executing the method of Gustin with the motivation of offering to provide the user with the option to help reduce the amount of paper waste as taught by Emirates NBD over that of Gustin.

Gustin may not explicitly disclose, but SewGenius discloses:
directly in response to when the second data value cannot be determined using the optical scanner, display a data value entry interface for receiving a second electronic input representing the second data value, the data value entry interface displaying on one screen a corresponding representation of [the] instance only with respect to the second type of input for which the data value cannot be successfully determined, the data value entry interface providing an option to return the corresponding second type of input for [the] instance, an option to enter the corresponding data value for [the] instance, and an option to confirm the second electronic input (See [1:17] which displays a data value entry interface for a check that the optical scanner could not determine the amount, with the options allowing the user to return the check, manually enter the amount of the check, and option to continue (e.g. confirm) the input); and

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

directly in response to selection of the option to confirm the second electronic input, display, on the display screen, a data value confirmation interface indicating the determined second data values, the data value confirmation interface providing an option to confirm the second data values (See [1:41] wherein after the user corrects the check amount and presses continue, the ATM displays a data value confirmation interface).

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize check edit interface when the amount cannot be determined as in SewGenius in the system executing the method of Gustin, wherein the system of Gustin is to return the check without the option of the user to review the scanned checks, with the motivation of offering to provide time reduction and efficient check deposit procedure to the user when using a check deposit function of the ATM as taught by SewGenius over that of Gustin.

Gustin in view of SewGenius teaches receiving a second electronic input comprising one instance and may not explicitly disclose, but NCR-2 discloses:
display a data value entry interface for receiving a second electronic input representing the second data value, where the second type of input comprises multiple instances, the data value entry interface displaying on one screen a corresponding representation of each instance only with respect to the second type of input, the data value entry interface providing an option to return the corresponding second type of input for each instance, an option to enter the corresponding data value for each instance, and an option to confirm the second electronic input (See [1:19] which displays all checks deposited by the user, which the user can edit individual checks as shown in [1:25], and an option to confirm the input by selecting “back to summary” button as shown in [1:19]); and

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

directly in response to selection of the option to confirm the second electronic input, display, on the display screen, a data value confirmation interface indicating the determined first and second data values, the data value confirmation interface providing an option to confirm the first and second data values (See [1:32] wherein after the user pressed the “back to summary” button, the ATM displays the data value confirmation interface with updated values, and the option to confirm the first and second data values).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize check edit interface displaying all checks in one interface for review as in NCR-2 in the system executing the method of Gustin in view of SewGenius, wherein the system of Gustin is to return the check without the option of the user to review the scanned checks, SewGenius allows the option to review a single check, the modification of allowing the user to review multiple scanned checks because the motivation of offering to provide time reduction and efficient check deposit procedure to the user when using a check deposit function of the ATM as taught by NCR-2 over that of Gustin in view of SewGenius.

Gustin may not explicitly disclose, but Clarydan Clara discloses:
the option to confirm the second electronic input being disabled until the corresponding data value for each instance is entered (see [0:51] wherein the option to continue is disabled until the user inputs the amount for the check as shown in [1:01]); and

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

directly in response to selection of the option to confirm the second electronic input, display, on the display screen, a data value confirmation interface indicating the determined first and second data values, the data value confirmation interface providing an option to confirm the first and second data values (after the user finishes the third check at [1:32] and pressed continue, the summary page is displayed as shown in [1:54]).

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize disabling the continue button until the user’s input as in Clarydan Clara in the system executing the method of Gustin, with the motivation of offering to provide more efficient check deposit procedure to the user when using a check deposit function of the ATM as taught by Clarydan Clara over that of Gustin.

As per Claims 10 and 18, Gustin may not explicitly disclose, but SewGenius discloses the automated teller device of claim 1 and the method of claim 12, wherein the data value confirmation interface provides an option for modifying the determined second data value, wherein the instructions further cause the automated teller device to:
directly in response to selection of the option for modifying the determined second data value, display, on the display screen, a data value modification interface for receiving a third electronic input to modify the second data value, the data value modification interface displaying a representation of the second type of input as processed by the optical scanner, the representation being selectable to display an enlarged view of the representation, and the data value modification interface providing an option to return the second type of input and an option to return to the data value confirmation interface ([1:41] displays an interface of ATM with the option to "View/Edit Checks" which would lead to the interface as disclosed in [1:19] which displays an interface of ATM to modify amount, "Zoom In", and "Continue" button); and
directly in response to selection of the option to return to the data value confirmation interface, display, on the display screen, the data value confirmation interface (After the user selects "Continue" button from [1:19] it leads to the interface in [1:41] which displays an interface of ATM the data value confirmation interface).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize physical input data view/edit interface as in SewGenius in the system executing the method of Gustin, wherein the system of Gustin is to return the check without the option of the user to review the scanned checks, with the motivation of offering to help reduce time and effort of the user when using a check deposit function of the ATM as taught by SewGenius over that of Gustin.

Claims 2-3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin in view NCR Corporation, in view of Emirates NBD, in view of SewGenius, in further view of NCR-2, in further view of Clarydan Clara, and in further view of Adam Scholl (“How easy it is to Deposit money into the Bank of America ATM”, 01-October-2016, https://www.youtube.com/watch?v=sRdyalenYZQ).

As per Claims 2 and 13, Gustin may not explicitly disclose, but Adam Scholl discloses the automated teller device of claim 1 and the method of claim 12, wherein the option to generate output of the record includes an option to transmit the output of the record to an email address linked to the account, wherein a third signal is received from the server, via the communication module, the third signal including the email address, and wherein the option to transmit the output of the record to the email address includes a preview of the email address ([1:58] displays an interface of the ATM after the user has finished the deposit, which includes the option to email the receipt including a preview of the email address).

    PNG
    media_image13.png
    928
    1302
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize an option to email the receipt as in Adam Scholl in the system executing the method of Gustin with the motivation of offering to provide the user with the option to help reduce the amount of paper waste as taught by Adam Scholl over that of Gustin.

As per Claim 3, Gustin may not explicitly disclose, but Adam Scholl discloses the automated teller device of claim 1, wherein the instructions further cause the automated teller to: directly in response to selection of an option on the record preview interface, display, on the display screen, a goodbye interface, the goodbye interface providing non-sensitive customer appreciation information specific to the account ([2:15] displays an interface on ATM a goodbye interface with customer appreciation information).

    PNG
    media_image14.png
    921
    1294
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a goodbye interface as in Adam Scholl in the system executing the method of Gustin with the motivation of offering to provide helpful and/or useful information specific to the user as taught by Adam Scholl over that of Gustin.

Claims 4-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin in view NCR Corporation, in view of Emirates NBD, in view of SewGenius, in further view of NCR-2, in further view of Clarydan Clara, and in further view of Lego Bank (“How to lodge money in a Cash and Cheque lodgement ATM”, 08-February-2015, https://www.youtube.com/watch?v=fvw0mhemUYs).

As per Claims 4 and 14, Gustin discloses the automated teller device of claim 1 and the method of claim 12, wherein the instructions further cause the automated teller device to: 
directly in response to receipt of a seventh signal from the server, via the communication module, that the first electronic input is validated for the account, display, on the display screen, an account selection interface, the account selection interface providing a selectable account option (Figure 10 displays an example of "Choose Account" interface with selectable account option wherein [0142] "This action results in a request whether to deposit into a checking account or into a savings account"); and
in response to selection of the selectable account option, proceed to display of the physical input type selection interface (Figure 13A displays an interface for "Deposit into Checking" for deposit with selectable options of 1. Cash 2. Check or 3. Money Order).

Gustin may not explicitly disclose, but Lego Bank discloses the following:
extract information from an access card inserted into the automated teller device ([0:12] shows the user inserting the debit card for the ATM to extract data);
transmit a fourth signal to the server, via the communication module, the fourth signal including the information extracted from the access card ([0:17] shows the ATM processing data which communicates with the server for verification);
in response to receipt of a fifth signal from the server, via the communication module, the fifth signal providing information identifying the account associated with the access card, display, on the display screen, an welcome interface, the welcome interface providing at least some of a plurality of selectable options for performing an action related to the account ([0:20] shows an interface with selectable options to perform an action such as "Lodgement", "Withdrawal", or "Cancel");
directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface for inputting an authentication code for the account ([0:24] shows an interface requesting to enter in PIN after the user has selected the "Lodgement" option); and 
transmit a sixth signal to the server, via the communication module, the sixth signal including a first electronic input received via the authentication interface ([0:27] shows the ATM processing data which communicates with the server for verification).

    PNG
    media_image15.png
    812
    1291
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    810
    1290
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    811
    1292
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    816
    1292
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    812
    1290
    media_image19.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to perform the process in a different order as taught by Lego Bank in the system of Gustin, wherein Gustin discloses the process, just in a different order. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Gustin discloses the automated teller device of claim 4, wherein the selectable options displayed on the welcome interface are dependent on actions currently available at the automated teller device and are further dependent on actions permissible for the account (Figure 9A discloses the welcome interface with service options available at the ATM and if the user's card and data was not verified only the welcome screen is displayed).

As per Claims 6 and 15, Gustin discloses the automated teller device of claim 4 and the method of claim 14, wherein the instructions further cause the automated teller device to, when the option selected at the welcome interface is an option to provide the physical input, display the physical input type selection interface directly in response to selection of the selectable account option on the display screen, and wherein the account to be updated is associated with the selected account option (Figure 13A displays an interface for "Deposit into Checking" for deposit with selectable options of 1. Cash 2. Check or 3. Money Order).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin in view NCR Corporation , in view of Emirates NBD, in view of SewGenius, in further view of NCR-2, in further view of Clarydan Clara, in further view of Lego Bank, and in further view of Block et al. (U.S. 9,004,353).

As per Claims 7 and 16, Gustin discloses the automated teller device of claim 4 and the method of claim 14, wherein the instructions further cause the automated teller device to, when the option selected at the welcome interface is an option to display more selectable options:
directly in response to selection of an option for updating the account, display, on the display screen, the physical input type selection interface (Figure 13A is displayed after the user selects the option to "deposit").

Gustin may not explicitly disclose, but Block discloses the following:
directly in response to selection of the selectable account option, display, on the display screen, an account information interface, the account information interface displaying information about an account associated with the selected account option, the account information interface providing selectable options for updating the account (Figure 27 displays an interface of ATM displaying an information about an account, such as the name of the account holder, and selectable options for updating the account such as withdraw or deposit).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize account information interface as in Block in the system executing the method of Gustin, wherein Gustin already includes the account interface with the capability of improvements, with the motivation of offering improvements to provide various benefits, as disclosed under the Background section, to the banking machines, systems, and customer service as taught by Block over that of Gustin.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin in view NCR Corporation, in view of Emirates NBD, in view of SewGenius, in further view of NCR-2, in further view of Clarydan Clara, and in further view of Buchanan et al. (U.S. 2004/0133516).
As per Claims 8 and 17, Gustin may not explicitly disclose, but Buchanan discloses the automated teller device of claim 1 and the method of claim 12, wherein the instructions further cause the automated teller device to, when the second data value cannot be determined using the optical scanner (See Figure 7N – blocks 1240, 1250, 1252, and Figure 7O – block 1256, as disclosed [0225] “Process step 1230 receives the transmitted image data and passes it to query step 1240 where it is edited for accuracy and completeness. If the data is not accurate or complete, it is passed to process step 1250 where the data is corrected by requesting updated information from the first processor 200 … If the first processor operator is able and authorized to correct the data in query step 1252, the data is entered in process step 1256”):
display each corresponding representation, each corresponding representation being selectable to display an enlarged view of a portion of the corresponding representation, the enlarged portion being changeable to a different portion of the corresponding representation in response to user selection ([0248] “Embodiments of the present invention include the ability of an operator to selectively zoom in on the image of check 303 (both front and back images) to allow better view for such operator to make corrections and do research … Examples of the zoom functionality is that the system can enlarge the full image of the check 303 (front and back) as well as manipulate the image on the screen for a better view of specific areas of the check image” wherein the process can be accomplished for multiple checks, as disclosed [0012] “receiving at a second processor deposit information including a deposit account designation and where a plurality of checks from different third parties are being deposited by a single depositor a deposit sum, and electronic check data and original check image data for a plurality of checks to be deposited”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize zoom-in feature for the image of the depositing checks when the data needs correction as in Buchanan in the system executing the method of Gustin with the motivation of offering to [0011] “reduce the manpower costs and time involved in the traditional check deposit settlement process” as taught by Buchanan over that of Gustin.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gustin in view NCR Corporation, in view of Emirates NBD, in view of SewGenius, in further view of NCR-2, in further view of Clarydan Clara, and in further view of Regions Bank (“Regions DepositSmart ATMs | Regions Bank”, 26-September-2017, https://www.youtube.com/watch?v=2A0i25M9lWo).

As per Claims 11 and 19, Gustin may not explicitly disclose, but Regions Bank discloses the automated teller device of claim 1 and the method of claim 12, wherein the instructions further cause the automated teller device to:
directly in response to selection of the option to generate output of the record, display, on the display screen, a record output options interface, the record output options interface providing an option to include, in the output of the record, a representation of the second type of input as processed by the optical scanner ([0:46] displays a receipt options page with a preview of checks image on the receipt as the "Detailed" option).

    PNG
    media_image20.png
    1027
    1291
    media_image20.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a preview of the receipt as in Regions Bank in the system executing the method of Gustin with the motivation of offering to provide the user with the option to help reduce the amount of paper waste as taught by Regions Bank over that of Gustin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/152,027, 16/152,074, and 16/152,054. Although the claims at issue are not identical, they are not patentably distinct from each other because they are all directed towards methods, systems, and computer readable medium for ATM deposit features. 
The instant application includes a selection of option to deposit both a first type and a second type of input, and confirm the value of a second type during the deposit process.
The ‘027 application has the option to deposit a physical input of a first type and a second type.
The ‘074 application includes an option to confirm the value of a first input during the deposit process.
The ‘054 application includes an option to confirm and verify the value of an input during the deposit process.
It would have been obvious to one skilled in the art at the time of filing that if a person is using the deposit feature of an ATM, the person already has the option to choose whether to deposit a cash or check, or to continue the transaction to deposit both cash and check in order to save time and efforts, and are given the option to confirm the inserted values. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	It is also noted that a Terminal Disclaimer (TD) filed on September 09, 2020, was rejected at the time because the attorney who filed the TD was not the Attorney of Record.

Response to Arguments
Applicant’s arguments, see pages 16 to 22, filed September 09, 2020, with respect to 35 U.S.C. 101 rejection of the claims have been fully considered and are persuasive. The limitations, when considered as a whole, are not generally linking to the abstract idea, but imposes meaningful limitations i.e. employs various communications between the Automated Teller Device (ATM) and the server and provide displays of options responsive to the user’s inputs, which the information gathered by the user is used to control the operation of the claimed ATM, such as disabling an option on the display until the user enters an input. Therefore, the 35 U.S.C. 101 rejection of Claims 1-8 and 10-21 has been withdrawn. 
Applicant’s arguments, see pages 22 to 27, with respect to 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues, see pages 26 to 27, that the claimed invention is not merely a combination of old elements. The Examiner respectfully disagrees. The referenced prior arts are all in the same field of technology, which is using an ATM for utilizing the deposit feature, but provides slight variations on the operations (e.g. display data value entry interface when data value cannot be determined versus display data value entry interface for review by the user). The combination of the operations, provided by different prior arts, would have been predictable by the one of ordinary skilled in the art, as all the limitations are functionalities that existed in different ATMs but were just not in a particular sequence of operations as presented by the claims, and the combination of the operations of existing functionalities would not alter the ATM itself. Therefore, the 35 U.S.C. 103 rejection still stands.
	Applicant’s arguments, see page 27, with respect to the Double Patenting rejection, is noted that a Terminal Disclaimer (TD) filed on September 09, 2020, was rejected at the time because the attorney who filed the TD was not the Attorney of Record. The Power of Attorney filed on January 03, 2021 has been accepted on January 06, 2021, to list the attorney as the Attorney of Record. Also, the provisional nonstatutory double patenting rejection has been made in view of two additional applications, 16/152,074 and 16/152,054. The Examiner suggests to re-file the TD for approval.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gustin et al. (U.S. 6,012,048) discloses an automated banking system for wire transfer of funds is provided with a machine where the user has a card to identify the user as being qualified to use the banking system.
Warren et al. (U.S. 7,090,122) discloses an automated banking machine system and method includes ATMs which accept checks and dispense cash to users.
Cantley et al. (U.S. 2011/0251956) discloses systems and methods to provide the customer of a correspondent bank, having a pre-arranged relationship with an ATM bank to use the ATM bank's ATM network, with the opportunity to deposit funds via check or cash using the ATM bank's ATM network.
Peninsula Credit Union ("How to Make a Check Deposit", July 30, 2018, https://www.youtube.com/watch?v=05t2DzLEVGA) discloses [2:26 to 3:08] checks requiring user’s verification, and [3:55 to 4:16] the check required to be reviewed will disable the complete deposit button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697